Name: Commission Regulation (EEC) No 1401/84 of 18 May 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5 . 84 Official Journal of the European Communities No L 137 / 15 COMMISSION REGULATION (EEC) No 1401 / 84 of 18 May 1984 on the supply of various lots of skimmed-milk powder as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/ 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee of Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 856 / 84 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1037/ 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/ 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1984 . For the Commission Poul DALSAGER Member of the Commission 0 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 90 , 1 . 4 . 1984 , p. 10 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p. 1 . ( 4 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( s ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 137 / 16 Official Journal of the European Communities 23 . 5 . 84 ANNEX I Notice of invitation to tender ( 1 ) Description of the lot A B 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Angola 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 115 tonnes 175 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ANGOLA 2506 Q1 / LEITE EM PC DESNATADO SEMVITAMINAS / FORNECIDO PELO PROGRAMA ALIMENTAR MUNDIAL / DOM DA COMUNIDADE ECON0MICA EUROPEIA / LOBITO' LUANDA' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 23 . 5 . 84 Official Journal of the European Communities No L 137 / 17 Description of the lot C 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination | Republic of Senegal 4 . Stage and place of delivery cif Dakar 5 . Representative of the recipient ( 3 ) Commissariat k la s £curit6 alimentaire , 112 rue Blanchot, Dakar 6 . Total quantity 400 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO THE REPUBLIC OF SENEGAL' 12 . Shipment period Before 15 July 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 July 1984 ( b) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  No L 137 / 18 Official Journal of the European Communities 23 . 5 . 84 Description of the lot D E 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Bhutan 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 135 tonnes 11 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms according to point 4.2 of Annex I (B ) to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging 'BHUTAN 2115 / 'BHUTAN 2405 / CALCUTTA IN TRANSIT TO BHUTAN / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 23 . 5 . 84 Official Journal of the European Communities No L 137 / 19 Description of the lot F 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination j Zimbabwe 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Zimbabwe Embassy - Mr Hawkins , Avenue des Arts 21-22 , B-1040 Bruxelles ( tel . 230 85 35 ; telex 24133 ZIMBRU) 6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 February 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'MILK POWDER NON-ENRICHED / TO ZIMBABWE' 12 . Shipment period Before 15 July 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 July 1984 ( b) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous ( 4 ) No L 137/ 20 Official Journal of the European Communities 23 . 5 . 84 Description of the lot G 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms according to point 4.2 of Annex I (B ) to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( s ) 23 . 5 . 84 Official Journal of the European Communities No L 137 / 21 Description of the lot H 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992/ 83 (b ) purpose Commission Decision of 29 July 1983 2. Recipient World Food Programme 3 . Country of destination See Annex II 4. Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 701 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms according to point 4.2 of Annex I (B ) to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 July 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 July 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  No L 137 / 22 Official Journal of the European Communities 23 . 5 . 84 Description of the lot I 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 320 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 July 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period Before 31 July 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  23 . 5 . 84 Official Journal of the European Communities No L 137 / 23 Description of the lot K 1 . Programme 1983 ( a) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination ^j" Arab Republic of Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassade de la rÃ ©publique arabe d'Egypte , section commerciale , 52 rue Hector Denis , B-1050 Bruxelles ( tel . 02 / 647 32 27 ; telex 64809 COMRAU B) 6 . Total quantity 2 000 tonnes ( 6 ) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 7 ) 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging TO EGYPT' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 4 June 1984 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 (b) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  No L 137 / 24 Official Journal of the European Communities 23 . 5 . 84 Description of the lot L M 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 520 tonnes 780 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 7 ) 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'CHINA 2647 / DRIED SKIMMED MILK NON-ENRICHED / ACTION OF THE WORLD FOOD PROGRAMME / FOR FREE DISTRIBUTION / XINGANG' SHANGHAI' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous ( 9 ) 23 . 5 . 84 Official Journal of the European Communities No L 137/25 Description of the lot N 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination ^j" Somalia 4 . Stage and place of delivery cif Berbera 5 . Representative of the recipient ( 3 ) Director , Food-Aid Dept , Regional Government North-West Region , Hargeisa , Somali Democratic Republic 6 . Total quantity 400 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging "  12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 August 1984 (b) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous ( 8 ) No L 137 / 26 Official Journal of the European Communities 23 . 5 . 84 Description of the lot O 1 . Programme 1982 ( a ) legal basis Council Regulation (EEC) No 1037 / 82 (b ) purpose Council Regulation (EEC) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination Philippines 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 475 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms according to point 4.2 to Annex I (B ) to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  23 . 5 . 84 Official Journal of the European Communities No L 137/ 27 Description of the lot P 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b) purpose Commission Decision of 29 July 1983 2 . Recipient ICRC 3 . Country of destination Chile 4 . Stage and place of delivery cif Valparaiso 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) Cruz Roja Chilena , Avenida Santa Maria No 0150 , Correo 21 , Casilla 246-V, Santiago de Chile 6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms according to point 4.2 to Annex I (B ) to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging 'CHI-4 / ACCIÃ N DEL COMITE INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUClÃ N GRATUITA / VALPARAISO' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 137/ 28 Official Journal of the European Communities 23 . 5 . 84 Description of the lot Q 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Somalia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 210 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354/ 83 10 . Packaging 25 kilograms according to point 4.2 to Annex I (B ) to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 July 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 July 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  23 . 5 . 84 Official Journal of the European Communities No L 137 /29 Description of the lot R 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2. Recipient 3 . Country of destination Arab Republic of Egypt 4. Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassade de la rÃ ©publique arabe d'Egypte , section commerciale , 52 rue Hector Denis , B-1050 Bruxelles ( tel . ( 02 ) 647 32 27; telex 64809 COMRAU B) 6 . Total quantity 2 000 tonnes ( 6 ) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 7 ) 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging TO EGYPT' 12 . Shipment period Before 15 July 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 July 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  No L 137 / 30 Official Journal of the European Communities 23 . 5 . 84 Notes: ( ! ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) Seethe list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary to determine the documents necessary for expedition . ( 4 ) Products must be delivered in 20-ft containers . Conditions : shippers : count , load and stowage (cls ). ( 5 ) For the port of Dar-es-Salaam : The successful tenderer must deliver the product on standard pallets  40 bags per pallet under plastic cover . ( 6 ) Each offer may cover only a part quantity of 500 tonnes or a multiple of 500 tonnes ; see the third subparagraph of Article 11 ( 3 ) of Regulation (EEC) No 1354 / 83 . ( 7 ) The milk powder must be obtained using the procedure 'low-heat temperature , expressed whey protein nitrogen , not less than 6,0 mg / gm2 and be in accordance with characteristics specified in Annex I to Regulation (EEC ) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). ( 8 ) The successful tenderer must send one copy of the dispatch documents to : EEC Commission Delegate , PO box 943 , Mogadiscio , Somali Democratic Republic ( telex FED MOG SM 628 ) ( 9 ) The successful tenderer must deliver the product on standard pallets  40 bags per pallet under plastic cover . 23 . 5 . 84 Official Journal of the European Communities No L 137 / 31 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking G 100 10 PAM Zambie Une croix verte de 30 x 30 cm suivie de : ZAMBIA 2538 / DAR-ES-SALAAM IN TRANSIT TO LUSAKA / ACTION OF THE WORLD FOOD PROGRAMME 90 PAM Burundi Une croix noire de 30 x 30 cm suivie de : BURUNDI 518 P2 / BUJUMBURA VIA DAR-ES-SALAAM / ACTION DU PRO ­ GRAMME ALIMENTAIRE MONDIAL H 701 55 PAM Benin BENIN 2096 PI / COTONOU / ACTION DU PROGRAMME ALIMENTAIRE MON ­ DIAL 416 PAM Mauritanie MAURITANIE 1361 / ROSSOVIADAKAR / ACTION DU PROGRAMME ALIMEN ­ TAIRE MONDIAL 230 PAM Ouganda UGANDA 1373 E / KAMPALA VIA MOM ­ BASA / ACTION OF THE WORLD FOOD PROGRAMME I 320 320 PAM Mozambique MOCAMBIQUE 2477 / MAPUTO / LEITE DESNATADO EM PÃ  SEM VITAMINAS / ACCAO DO PROGRAMA ALIMENTAR MUNDIAL O 475 150 PAM Philippines PHILIPPINES 2318 PI / ZAMBOANGA / ACTION OF THE WORLD FOOD PRO ­ GRAMME 120 PAM Philippines PHILIPPINES 2318 PI / CAGAYAN DE ORO / ACTION OF THE WORLD FOOD PROGRAMME 150 PAM Philippines PHILIPPINES 2318 PI / DAVAO / ACTION OF THE WORLD FOOD PROGRAMME 55 PAM Philippines PHILIPPINES 2318 PI / POLLOC / ACTION OF THE WORLD FOOD PROGRAMME No L 137 / 32 Official Journal of the European Communities 23 . 5 . 84 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking Q 210 120 PAM Somalie SOMALIA 2349 PI / MOGADISCIO / ACTION OF THE WORLD FOOD PRO ­ GRAMME 60 PAM Somalie SOMALIA 2349 PI / BERBERA / ACTION OF THE WORLD FOOD PROGRAMME 3Ã  PAM Somalie SOMALIA 2349 PI / MOGADISCIO / ACTION OF THE WORLD FOOD PRO GRAMME